                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

RAEVON TERRELL PARKER,                               )
                                                     )
            Plaintiff,                               )
                                                     )
      vs.                                            )           Case No. 4:20-CV-219 SRC
                                                     )
SHARION RENEE SETTLE,                                )
                                                     )
            Defendant.                               )


                                 MEMORANDUM AND ORDER

        This matter is before the Court upon the motion of pro se plaintiff Raevon Terrell Parker

for leave to commence this action without prepayment of the required filing fee. Having reviewed

the motion and the financial information submitted in support, the Court will grant the motion and

waive the filing fee. Furthermore, after reviewing the complaint, the Court will direct plaintiff to

show cause as to why this action should not be dismissed for lack of subject matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3).

                                            The Complaint

        Plaintiff filed his “Complaint for a Civil Case Alleging Negligence” on February 6, 2020,

against defendant nurse practitioner Sharion Renee Settle. ECF No. 1 at 1-2. According to the

complaint, the basis for federal court jurisdiction is diversity jurisdiction under 28 U.S.C. § 1332.

Id. at 3. Plaintiff states that he is citizen of the state of California and that defendant Settle is a

citizen of the state of Missouri. Id. The Court notes that Plaintiff also asserts on the Civil Cover

Sheet that he resides in Beverly Hills, California. ECF No. 1-1. However, in the ‘Parties to This

Complaint’ section of his complaint, plaintiff lists an address in St. Louis, Missouri. ECF No. 1

at 1. For the “amount in controversy,” plaintiff states: “The case raises the question of the value
of life.” Id. at 3-4. But later in the complaint, plaintiff asks the Court for 5 million in damages.

Id. at 4-5.

         The allegations of the complaint are difficult to decipher. First, plaintiff alleges that

defendant refused medical treatment and only at the insistence of plaintiff, did defendant

eventually receive life-saving treatment. However, this event where plaintiff had to convince

defendant to seek medical treatment, sent plaintiff into a panic which required plaintiff to be

hospitalized by his psychologist. ECF No. 1 at 4. Second, plaintiff alleges that defendant

breached a verbal contract with plaintiff over the conveyance of a Jaguar automobile. Id. at 5. It

is unclear how these two incidents are related, if at all.

         On the same date that plaintiff filed the instant matter, he also filed two other cases with

this Court against the same named defendant, Sharion Renee Settle. 1 See Parker v. Settle, No.

4:20-CV-214-AGF (E.D. Mo. filed Feb. 6, 2020) (dismissed Feb. 12, 2020); Parker v. Settle, No.

4:20-CV-216-AGF (E.D. Mo. filed Feb. 6, 2020) (dismissed Feb. 10, 2020). On the complaints

for both of these other matters, plaintiff states that he is a citizen of the state of Missouri. See

Parker v. Settle, No. 4:20-CV-214-AGF, ECF No. 1 at 3; Parker v. Settle, No. 4:20-CV-216-

AGF, ECF No. 1 at 3. Both of these other cases have been dismissed for lack of subject matter

jurisdiction.

                                                     Discussion

         Federal courts are courts of limited jurisdiction. Thomas v. Basham, 931 F.2d 521, 522

(8th Cir. 1991). The existence of jurisdiction is a threshold requirement that must be assured in

every federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990);




1
 The Court takes judicial notice of its records regarding these related civil proceedings. See Lockett v. United States,
333 F. App’x 143, 144 (8th Cir. 2009) (citing Chandler v. United States, 378 F.2d 906, 909-10 (9th Cir. 1967)
(district court can take judicial notice of its own records)).



                                                         -2-
see also Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987) (“The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases”). The issue of the existence

of jurisdiction may be raised at any time, by any party or by the court. Gray v. City of Valley

Park, Mo., 567 F.3d 976, 982 (8th Cir. 2009).

       This Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of

the United States under 28 U.S.C. § 1331, and to hear cases where diversity jurisdiction exists

under 28 U.S.C. § 1332. The instant action clearly does not arise under the Constitution, laws or

treaties of the United States. Therefore, this Court does not have federal question jurisdiction

pursuant to 28 U.S.C. § 1331.

       Diversity jurisdiction exists when the parties are completely diverse, and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a); Ryan ex rel. Ryan v. Schneider Nat.

Carriers, Inc., 263 F.3d 816, 819 (8th Cir. 2001). “Complete diversity of citizenship exists

where no defendant holds citizenship in the same state where any plaintiff holds citizenship.”

OnePoint Solutions, LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007). Based on the

complaints filed by plaintiff in the two other matters filed the same date as the instant matter, and

the address he lists on the complaint in this matter, it does not appear that diversity jurisdiction

exists here either because the parties appear to both be citizens of the state of Missouri.

       The burden falls upon the party seeking the federal forum to demonstrate that the parties

are citizens of different states. Sheehan v. Gustafson, 967 F.2d 1214, 1215 (8th Cir. 1992). A

district court’s conclusion as to citizenship for purposes of federal diversity jurisdiction is a

mixed question of law and fact. Id. To determine plaintiff’s citizenship, the Court looks to

plaintiff’s place of domicile, or where he resides. When there is debate as to domicile, the Court




                                                 -3-
looks to whether plaintiff is present in the purported state of domicile and his intention to remain

there indefinitely. See Id.

       The Court will order plaintiff to show cause why this action should not be dismissed for

lack of jurisdiction. Plaintiff has twenty-one (21) days from the date of this Order to clarify, in

writing, the state in which he resides. The Court reminds plaintiff that his factual contentions to

the Court, including those regarding the citizenship of the parties, must have evidentiary support.

See Fed. R. Civ. P. 11(b)(3).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

[ECF No. 2] is GRANTED and the filing fee is waived.

       IT IS FURTHER ORDERED that plaintiff must show cause no later than twenty-one

(21) days from the date of this Order as to why this action should not be dismissed for lack of

subject matter jurisdiction.

       Plaintiff’s failure to timely comply with this Order could result in the dismissal of

this action, without prejudice and without further notice.

       Dated this 24th day of February, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                -4-
